Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23rd December 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons For Alowability
	Please refer to the applicant’s remarks page 12 along with claim amendments that were filed on 21st October 2021.
	Terminal Disclaimer that was filed on 21st October 2021 has been approved by the Office already.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Ricciulli, US 7,331,060 B1: a method of protecting against a computer network denial of service flooding attack, comprising determining that data packets deemed responsible for a denial of service flooding condition have been received at a first network location; establishing a filter that prevents the data packets deemed responsible for the denial of service flooding condition from being forwarded from the first network location; monitoring a flow of data packets received at the first location to determine whether the flow of data packets exhibits legitimate behavior, such that the flow of data packets that exhibits legitimate behavior is deemed to originate from a legitimate source that is not responsible for the denial of service flooding condition; and modifying the filter to filter increasingly specific portions of network address space of the data packet source wherein a corresponding greater portion of the data packets that originate from a legitimate source are not filtered and are forwarded from the first network location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th November 2021